DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over OOKAWA (US 20170363699 A1) in view of Chung et al. (US 2016/0154081 A1) in view of Panther (DE 112015006200 T5).
Regarding claim 7
Ookawa discloses
A magnetic resonance imaging system ({0003 ]—[0005]), comprising:
a scanner (FIG. 2, Ref 500), the scanner used for obtaining data of an imaging object ({0049]);
a controller unit (FIG. 1, Ref 34), the controller unit coupled to the scanner and used for controlling the scanner to perform an imaging sequence ([0030]),
Ookawa does not explicitly teach
“wherein a fat suppression pulse is applied before the start of any repetition time of the imaging sequence; and

a plurality of echoes are performed in the repetition time,
wherein first image data when water and fat are in phase and second image data when water and fat are out of phase are obtained during each echo of the plurality of echoes; and
a data processing unit, used for obtaining fat-suppressed image data according to the first image data and the second image data”.
Chung, however, teaches
wherein a fat suppression pulse is applied before the start of any repetition time of the imaging sequence (FIG. 12A, [0082]); and
a plurality of echoes are performed in the repetition time ([0012]),
wherein first image data when water and fat are in phase ({[0012]) and second image data when water and fat are out of phase are obtained during each echo of the plurality of echoes ({0012]); and
a data processing unit, used for obtaining fat-suppressed image data according to the first image data and the second image data ((0012]—[0015], one image if water-only—i.e., “fat suppressed”).
Ookawa in view of Chung do not explicitly teach 
“A fat suppression pulse before a slice selection gradient pulse.”
Panther, however, teaches 


A fat suppression pulse before a slice selection gradient pulse ([0066], the fat suppression pulse comes before the slice selection).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “fat-suppressed image” as taught by Chung in the system of Ookawa.
The justification for this modification would be to produce a fat-only image that reduces chemical shift artifacts or improves visualization of uptake of contrast material.
Regarding claim 1
The method of claim 1 is matched by the operation of the apparatus as set forth in claim 7.
Claims 2, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over OOKAWA (US 2017/0363699 Al) in view of Chung et al. (US 2016/0154081 A1) in view of Panther (DE 112015006200 T5) in view of Usui (JP 406007314 A).
Regarding claim 8
Ookawa in view of Chung in view of Panther teach the system according to claim 7.
Ookawa in view of Chung do not explicitly teach
“wherein the first image data and the second image data obtained during each echo have opposite chemical shift directions”.

Usui, however, teaches
wherein the first image data and the second image data obtained during each echo have opposite chemical shift directions (constitution).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “opposite chemical shift directions” as taught by Usui in the system of Ookawa in view of Chung in view of Panther.
	The justification for this modification would be to suppress the high luminance caused by the fatty component of the MRI signal (Usui, constitution).
Regarding claim 2

The method of claim 2 is matched by the operation of the apparatus as set forth in claim 8.
Claims 3, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over OOKAWA (US 20170363699 A1) in view of Chung et al. (US 2016/0154081 A1) in view of Panther (DE 112015006200 T5) in view of Zhang (US 6,448,773 B1).
Regarding claim 9

Ookawa in view of Chung in view of Panther teach the system according to claim 8.
Chung applied to claim 9 further teaches


wherein during each echo, the controller unit controls the scanner to apply a first gradient read pulse when water and fat are in phase to obtain the first image data, and apply a second gradient read pulse when water and fat are out of phase to 
obtain the second image data ((0012] readout gradients are inherent any time data is collected, so they are inherent both in phase and out of phase image data),
Ookawa in view of Chung in view of Panther do not explicitly teach
“wherein the first gradient read pulse and the second gradient read pulse have opposite directions”.
Zhang, however, teaches
wherein the first gradient read pulse and the second gradient read pulse have opposite directions (column 10, lines 5—20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “opposite directions gradients” as taught by Zhang in the system of Ookawa in view of Chung in view of Panther.
The justification for this modification would be to compensate for eddy currents which have a negative effect on image quality.
Regarding claim 3



The method of claim 3 is matched by the operation of the apparatus as set forth in claim 9.
Claims 4—6, 10—12 is/are rejected under 35 U.S.C. 103 as being unpatentable over OOKAWA (US 20170363699 A1) in view of Chung et al. (US 2016/0154081 A1) in view of Panther (DE 112015006200 T5) in view of Chamberlain et al. (US 2008/0204020 A1 ).
Regarding claim 10

Ookawa in view of Chung in view of Panther teach the system according to claim 9.

Ookawa in view of Chung do not teach
“wherein the first gradient read pulse and the second gradient read pulse are continuously applied”.
Chamberlain, however, teaches
wherein the first gradient read pulse and the second gradient read pulse are continuously applied ([0088]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “continuously applied gradient pulse) as taught by Chamberlain in the system of Ookawa in view of Chung in view of Panther.



The justification for this modification would be to restrict the FOV in the time-encoded direction (i.e., zoom), while avoiding some of the image artifacts that often plague such techniques (e.g., aliased signals)([0088], Chamberlain).
Regarding claim 4
The method of claim 4 is matched by the operation of the apparatus as set forth in claim 10.
Regarding claim 11
Ookawa in view of Chung in view of Panther in view of Chamberlain teach the system according to claim 10.
Chamberlain applied to claim 11 further teaches
wherein the controller unit controls the scanner to apply a first gradient pulse once and apply a second gradient pulse twice respectively before and after the first gradient pulse during each echo (FIG. 12c, the fist and second gradient pulses come before an after the center gradient pulse).
Regarding claim 12
Ookawa in view of Chung in view of Panther in view of Chamberlain teach the system according to claim 11.
Chamberlain applied to claim 12
wherein the data processing unit ({0069]) is used for:


the data processing unit is used for obtaining average image data of the two pieces of second image data respectively obtained when the second gradient pulse is applied twice, and obtaining the fat-suppressed image data according to the first image data and the average image data ([0030] & [0037], the image data is averaged to obtain the fat-suppressed images).
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over OOKAWA (US 20170363699 A1) in view of Chung et al. (US 2016/0154081 A1) in view of Panther (DE 112015006200 T5) in view of Chang (US 8879852 B2).                                 
Regarding claim 13
Ookawa in view of Chung in view Panther teach the method according to claim 1, 
Ookawa in view of Chung in view Panther do not explicitly teach 
“wherein the first image data and the second image data obtained during the same repetition time”.
 Chang, however, teaches 
wherein the first image data and the second image data obtained during the same repetition time (claim 1 data sets acquired during one phase—repetition time). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “data sets acquired 

during one phase” as taught by Chang in the method of  Ookawa in view of Chung in view Panther.
The justification for this modification would be to suppress image artifacts (claim, Chang). 
	
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 & 7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Panther (DE 112015006200 T5) clearly teaches in [0066] a fat suppression pulse before a slice selection. This would aid in suppression fat-biased images. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened 


statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK WENDEROTH whose telephone number is (571)270-1945. The examiner can normally be reached on M-F 7 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at [itn y ww. uspto. govsnforvigwpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for 

published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair- my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll- free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WALTER L LINDSAY JR/          Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                              
/Frederick Wenderoth/

Examiner, Art Unit 2852